Title: To Alexander Hamilton from Philip Schuyler, [31 January 1799]
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Jany. 31st 1799
My Dear Sir
This will be delivered to you by Mr Weston, who has been requested by the Corporation of your city to a conference on the Subject of supplying the city with water. Permit me to entreat your Attention to him.
Mrs. Church writes me that you Suffer from want of exercise, that this and unremitted Attention to business injures your health. I believe It is difficult for an Active mind to moderate an application to business but My Dear Sir you must make some sacrifice to that health which is so precious to all who are dear to you, and to that country which revers and Esteems you. Let me then entreat you to use more bodily exercise, and less of that of the mind.

By a Mistake of mine my Nephew Ph: Schuyler’s name is not Corre[c]t. It should have been Philip Cortland Schuyler instead of Philip Stephen Schuyler, there being another of the latter name. My Nephew has written on this Subject to the Secretary at War. Will you be so good as to interpose on the Occasion.
All here are well and Unite in love to you My Eliza & the Children.
I am My dear Sir   Ever most Affectlly Yours

Ph: Schuyler
Hone M: Genl Hamilton

